Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 27, 2015

                                    No. 04-15-00152-CV

                                     Mary BARRERA,
                                        Appellant

                                              v.

                            HEB GROCERY COMPANY, LP,
                                    Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14809
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        Rhonda Hogan's notification of late reporter's record is hereby NOTED. The reporter's
record is due on or before June 2, 2015.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court